Citation Nr: 1718740	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for thoracolumbar spine strain.

2.  Entitlement to an initial rating higher than 10 percent for right ankle strain.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2006 to August 2011.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO, inter alia, granted service connection for thoracolumbar spine strain and right ankle strain.  In that decision, the RO also assigned an initial 10 percent rating for thoracolumbar spine strain and an initial noncompensable (zero percent) rating for right ankle strain, each effective the August 27, 2011 date of claim.  The Veteran timely appealed these initial ratings assigned.

In her July 2013 substantive appeal (VA Form 9), the Veteran requested a video-conference hearing before the Board, and such a proceeding was scheduled for July 2015.  However, prior to the hearing, in a July 2015 letter, the Veteran requested that the hearing be rescheduled because she had relocated to Georgia.  Jurisdiction over this case was subsequently transferred to the RO in Atlanta, Georgia, and that office forwarded the appeal to the Board.

In August 2015, the Board remanded the claims on appeal to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a video-conference hearing before the Board, and such a proceeding was scheduled for August 2016.  However, the Veteran failed to appear for the hearing and did not provide good cause for her failure to report.  Therefore, her hearing request has been considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016). 

In September 2016, the Board remanded the claims on appeal to the AOJ for additional development.

In a December 2016 rating decision, the RO awarded a higher initial 10 percent rating for right ankle strain, effective August 27, 2011.  However, as that award did not constitute a complete grant of the benefit sought on appeal, the claim for a higher initial rating for right ankle strain remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA examinations in October 2016 to determine the current nature and severity of her service-connected thoracolumbar spine and right ankle disabilities.  

Subsequently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims found "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  In order for an examination report to be adequate, it must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See id.

In this case, the findings of the thoracolumbar spine and the right ankle documented in the October 2016 VA examination reports do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing of the thoracolumbar spine and the right ankle were conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the examinations are inadequate to properly evaluate the Veteran's thoracolumbar spine and right ankle disabilities.  Therefore, further examinations are necessary prior to adjudicating the claims on appeal in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

As the claims are being remanded, any updated VA treatment records should also be obtained.  In this regard, the record currently contains VA treatment records dated until October 2015.  To ensure that the record is complete, records dated since October 2015, if any, should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include records dated since October 2015, if any.

2.  Then, schedule the Veteran for VA examinations to evaluate the severity of her service-connected thoracolumbar spine and right ankle disabilities.

The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination reports should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examinations should be conducted in accordance with the current disability benefits questionnaires, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the joints, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right joints (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to all appropriate ranges of thoracolumbar spine and right ankle motion:

What is the extent of any additional limitation of motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should also report whether there is any ankylosis.  If ankylosis is present for the thoracolumbar spine, the examiner should report whether it is favorable or unfavorable.  If ankylosis is present for the right ankle, the examiner should report whether there is abduction, adduction, inversion or eversion deformity.

All opinions expressed should be accompanied by supporting rationale.

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




